Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 10/18/2021. The changes and remarks disclosed therein have been considered. Claims 1-20 have been amended. Therefore, claims 1-20 remain pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Yun (US 20200027512 Al).
Yun discloses a method of operating a controller that controls a non-volatile memory device having a first memory block and a second memory block. The controller may detect invalid data of the first memory block, determine whether the detected invalid data is less than a reference value, and execute a secure erase operation of changing a voltage distribution of the detected invalid data based on a result of the determination.
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein the predefined programming sequence defines an order of memory locations in the memory device to which the memory device sequentially writes data.
Regarding independent claim 8 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein the predefined programming sequence defines an order of memory locations in the memory device to sequentially write data.
Regarding independent claim 15 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein the predefined programming sequence defines an order of memory locations in the memory device to which the memory controller and/or the memory device sequentially write data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOCHUN L CHEN/Examiner, Art Unit 2824